Citation Nr: 1636234	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  09-37 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals, fracture of left wrist.

2.  Entitlement to service connection for a dental disorder, including a lost tooth, for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran had honorable active duty service in the United States Army from December 1969 to September 1971, with subsequent service in the Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In February 2009, the Veteran testified before a Decision Review Officer during a formal RO hearing.  A transcript of the hearing has been associated with the claims folder.

The issue of a disability rating in excess of 10 percent for residuals, fracture of left wrist, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not experience bone loss in the maxilla or mandible as a result of non-periodontal disease or dental trauma; he has experienced tooth loss, which does not qualify as a dental disability for compensation purposes.






CONCLUSION OF LAW

Service connection for a dental disorder, including a lost tooth, for compensation purposes, is not warranted.  38 U.S.C.A. §§ 1110, 1712, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102 , 3.303, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran seeks service connection for tooth loss, claimed as a result of dental trauma.  Service treatment records show that he sustained injury to the mouth when he was involved in a motor vehicle accident in May 1971, during active duty service.  The reports indicate that teeth 8 and 9 were cracked, and he subsequently was found eligible and received outpatient dental treatment that involved the extraction of tooth number 8 and the placement of a three-unit bridge from teeth 7 through 9.  He now claims that, as a result of the dental trauma that caused the loss of tooth number 8, and having to have teeth 7 and 9 "cut down" in order to insert the bridge, service connection is warranted.  See VA dental examination, May 2007, infra.  He further claims that he later had to have teeth 7 and 9 extracted because of the filing down of those teeth in service.  Id.

Pursuant to VA laws and regulations, compensation is only available for certain types of dental and oral conditions, such as a result of trauma or disease, such as osteomyelitis; osteoradionecrosis; loss, malunion or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate; or loss of substance of the maxilla or mandible.  38 C.F.R. § 4.150 (2015).  Otherwise, such loss is not considered disabling.  In a precedent opinion, VA's General Counsel held that dental treatment of teeth during service, to include extractions, does not constitute dental trauma.  VAOPGCPREC 5-97 (1997), 62 Fed. Reg. 15, 566  (1997). Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712  (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2015).

Thus, in order to prevail on his claim for service connection, the Veteran must show that trauma has caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth; or, disease (such as osteomyelitis, but not periodontal disease) has caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth.

In May 2007, the Veteran was afforded a VA dental examination.  Among the eight teeth missing at that time were teeth number 7, 8 (extracted in 1971) and 9, which had been replaced by implants.  The Veteran reported that the implants were performed by VA in 2000, and claimed that teeth 7 and 9 had to be extracted because part of the enamel on those teeth had been removed (filed down) when the bridge placed in 1971.  The examiner found that the Veteran had generalized periodontal disease with moderate bone loss.  However, he did not indicate that the loss of tooth number 8 in service was as a result of a loss of substance of the body of the maxilla or mandible, or that any non-periodontal disease resulted in the extraction of tooth number 8.  Moreover, he did not indicate that teeth 7 and/or 9 had been extracted as a result of the filing down of the teeth in preparation for the bridge from teeth 7 through 9 during service. 

VA dental treatment reports show that between December 2006 and March 2007, the Veteran received maintenance treatment for tooth implants 7, 8 and 9, including new custom abutments.  Again, however, there is no indication in the treatment notes that he suffered a loss of substance of the body of the maxilla or mandible, resulting in a loss of tooth number 8 during service or the extraction of teeth 7 and 9 in 2000, some 30 years after service.  

For these reasons, the Board finds that the Veteran does not have a dental disability for which service connection can be granted.  See Brammer v. Derwinski, supra.  Accordingly, service connection for compensation purposes is denied.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions. 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  
VA satisfied the notification requirements of the VCAA by means of a letter dated in May 2007, which informed the Veteran of the types of evidence needed in order to substantiate his service connection claim.  It also informed him of the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to the claim.  

VA's duty to assist has been satisfied.  The record contains the Veteran's service personnel and treatment records, post-service VA medical and dental treatment records, and a VA dental examination report, dated in May 2007.  The file also contains the Veteran's Social Security Administration (SSA) records (showing that he did not receive an SSA disability award for the disability addressed in this opinion) and his personal statements and testimony in support of his claim.  He has not referenced any outstanding, available records that he wanted VA to obtain or that he reported were relevant to the claim that have not already been obtained and associated with the record.

The May 2007 VA dental examination shows that the examiner reviewed the service and post-service treatment records, performed a comprehensive examination, and provided the results of the examination.  Accordingly, the Board finds that the examination report is adequate upon which to base a decision in this case.  See Monzingo v Shinseki, 26 Vet. App. 97 (2012).


ORDER

Entitlement to service connection for a dental disorder, including a lost tooth for compensation purposes, is denied.


REMAND

Following the most recent readjudication of his claim in a September 2013 rating decision, the Veteran was afforded additional VA examinations in March 2015 to assess the severity of his service-connected disabilities (including his left wrist disorder) for the purpose of determining entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

Pursuant to 38 C.F.R. § 19.37, a Supplemental Statement of the Case (SSOC) will be furnished unless the additional evidence received duplicates evidence previously of record that was discussed in the Statement of the Case or a prior SSOC, or the additional evidence is not relevant to the issue, or issues, on appeal.  Here, pertinent VA examination findings involving the Veteran's left wrist were obtained by the RO in March 2015, but were not addressed in any subsequent rating decision or SSOC.  Therefore, to ensure the Veteran is afforded due process under law, the issue must be remanded back to the AOJ.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

This remand action may serve the Veteran as it preserves his right to "one review on appeal" and permits the RO to review the evidence prior to the Board's consideration of the evidence.  Id. At 1347.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the complete record, to specifically include all evidence received regarding the Veteran's left wrist disorder (specifically, the March 2015 joints examination) since issuance of the September 2013 rating decision.  

2.  After undertaking any additional development deemed necessary, readjudicate the claim in light of all of the evidence of record, to include consideration of an extraschedular disability rating, for residuals, fracture of left wrist.  If the claim on appeal is not granted to the Veteran's satisfaction, a fully responsive SSOC should be furnished to the Veteran and his representative and he should be afforded a reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)

       

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
						



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


